Exhibit 10.1





FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT


THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT dated as of March 31, 2016
(this “Amendment”), is entered into among NORDSTROM, INC. (the “Borrower”), the
Lenders party hereto and BANK OF AMERICA, N.A., as Agent (in such capacity, the
“Agent”). Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement.


RECITALS


A.    The Borrower, the Lenders and the Agent entered into that certain
Revolving Credit Agreement dated as of April 1, 2015 (as amended and modified
from time to time, the “Credit Agreement”).


B.    The parties hereto have agreed to amend the Credit Agreement as provided
herein.


C.    In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.


AGREEMENT


1.    Amendments.


(a)    The following definitions are hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order to read as follows:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.






--------------------------------------------------------------------------------



“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Material Subsidiary” means each “Significant Subsidiary” of the Borrower within
the meaning of Regulation S-X of the Securities Exchange Act of 1934.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(b)    Clause (d) of the definition of “Defaulting Lender” in Section 1.1 of the
Credit Agreement is hereby amended to read as follows:


(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under the Bankruptcy Code or any similar proceeding
under any other Applicable Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment, or (iv)
becomes the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority; it being understood that if a Lender has been turned
over to the FDIC (or a similar regulatory entity) for the purpose of sale or
liquidation it shall be a Defaulting Lender.


(c)    The last sentence in Section 2.22(a)(iv) of the Credit Agreement is
hereby amended to read as follows:


Subject to Section 9.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non- Defaulting Lender’s increased
exposure following such reallocation.




(d)    Section 4.6 of the Credit Agreement is hereby amended to read as follows:


Section 4.6    Agreements: Applicable Law.


Neither the Borrower nor any Material Subsidiary is in material violation of any
Applicable Law, or in default under its charter documents, bylaws or other
organizational or governing documents or any of its Material Contractual
Obligations.


(e)    Section 4.7 of the Credit Agreement is hereby amended to read as follows:


Section 4.7    Taxes.



2

--------------------------------------------------------------------------------



All United States federal income tax returns and all other material tax returns
required to be filed by the Borrower or any Material Subsidiary have been filed
and all Taxes due pursuant to such returns have been paid, except such Taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been established in accordance with GAAP. To the best knowledge of the Borrower,
there has not been asserted or proposed to be asserted any Tax deficiency
against the Borrower or any Material Subsidiary that would be material to the
Borrower and its Subsidiaries taken as a whole and that is not reserved against
on the financial books of the Borrower.


(f)    Section 4.13 of the Credit Agreement is hereby amended to read as
follows:


Section 4.13    Title to Properties.


The Borrower and each of its Material Subsidiaries is the owner of, and has good
and marketable title to, or has a valid license or lease to use, all of its
material properties and assets, and none of such properties or assets is subject
to any Liens other than Permitted Liens.


(g)    A new Section 4.15 is hereby added to the Credit Agreement to read as
follows:


4.15    EEA Financial Institution.


The Borrower is not an EEA Financial Institution.


(h)    Section 5.3 of the Credit Agreement is hereby amended to read as follows:


Section 5.3    Corporate Existence, Etc.


The Borrower shall, and shall (except as otherwise permitted under Section 6.4)
cause each Material Subsidiary to, at all times preserve and keep in full force
and effect its corporate existence and all rights and franchises material to the
Borrower and to the Borrower and its Subsidiaries taken as a whole.


(i)    Section 5.4 of the Credit Agreement is hereby amended to read as follows:


Section 5.4    Payment of Taxes and Claims.


The Borrower shall, and shall cause each Material Subsidiary to, pay and
discharge (a) all Taxes imposed upon it or any of its properties or in respect
of any of its franchises, business, income or property before any material
penalty shall be incurred with respect to such Taxes, and (b) all claims of any
kind (including claims for labor, material and supplies) that, if unpaid, might
by Applicable Law become a Lien upon any material portion of the property of the
Borrower and its Subsidiaries; provided, however, that, unless and until
foreclosure, distraint, levy, sale or similar proceedings shall have commenced,
the Borrower need not pay or discharge any such Tax or claim so long as the
validity or amount thereof is being contested in good faith and by appropriate
proceedings and so long as any reserves or other appropriate provisions as may
be required by GAAP shall have been made therefor.


(j)     The last sentence in Section 5.7 of the Credit Agreement is hereby
amended to read as follows:



3

--------------------------------------------------------------------------------



The Borrower shall, and shall cause each of its Material Subsidiaries to,
conduct its business in compliance in all material respects with all Applicable
Law and all its Material Contractual Obligations.


(k)    Section 7.1(f) of the Credit Agreement is hereby amended to read as
follows:


(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc. There shall be
commenced against the Borrower or any of its Material Subsidiaries, an
involuntary case seeking the liquidation or reorganization of the Borrower or
any of its Material Subsidiaries under Chapter 7 or Chapter 11, respectively, of
the Bankruptcy Code or any similar proceeding under any other Applicable Law or
an involuntary case or proceeding seeking the appointment of a receiver,
liquidator, sequestrator, custodian, trustee or other officer having similar
powers over the Borrower or any of its Material Subsidiaries or to take
possession of all or a substantial portion of its property or to operate all or
a substantial portion of its business, and any of the following events occurs:
(i) the Borrower or any of its Material Subsidiaries consents to the institution
of the involuntary case or proceeding; (ii) the petition commencing the
involuntary case or proceeding is not timely controverted; (iii) the petition
commencing the involuntary case or proceeding remains undismissed and unstayed
for a period of 60 days; or (iv) an order for relief is issued or entered
therein;


(l)    Section 7.1(g) of the Credit Agreement is hereby amended to read as
follows:
 
(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. The Borrower or any
of its Material Subsidiaries shall institute a voluntary case seeking
liquidation or reorganization under Chapter 7 or Chapter 11, respectively, of
the Bankruptcy Code or any similar proceeding under any other Applicable Law, or
shall consent thereto; or shall consent to the conversion of an involuntary case
to a voluntary case; or shall file a petition, answer a complaint or otherwise
institute any proceeding seeking, or shall consent to or acquiesce in the
appointment of, a receiver, liquidator, sequestrator, custodian, trustee or
other officer with similar powers over the Borrower or any of its Material
Subsidiaries or to take possession of all or a substantial portion of its
property or to operate all or a substantial portion of its business; or shall
make a general assignment for the benefit of creditors; or shall generally not
pay, or shall admit in writing its inability to pay, its debts as they become
due; or the board of directors of the Borrower or any of its Material
Subsidiaries (or any committee thereof) shall adopt any resolution or otherwise
authorize action to approve any of the foregoing;


(m)    A new Section 9.21 is hereby added to the Credit Agreement to read as
follows:


9.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.



Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-In Action on any such liability, including, if applicable,
(i) a reduction

4

--------------------------------------------------------------------------------



in full or in part or cancellation of any such liability; (ii) a conversion of
all, or a portion of, such liability into shares or other instruments of
ownership in such EEA Financial Institution, its parent undertaking, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other Loan
Document; or (iii) the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.


2.    Effectiveness; Conditions Precedent. This Amendment shall be effective
upon satisfaction of the following conditions precedent:


(a)    Receipt by the Agent of this Amendment duly executed by the Borrower and
the Required Lenders; and


(b)    Payment by the Loan Parties of the reasonable and documented
out-of-pocket costs and expenses of the Agent relating to this Amendment,
including without limitation, the fees and expenses of Moore & Van Allen PLLC.


3.    Ratification of Credit Agreement. The Borrower acknowledges and consents
to the terms set forth herein and reaffirms its obligations under the Loan
Documents, as amended hereby. The Credit Agreement and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the date hereof, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof” or words of like import referring to
the Credit Agreement shall mean and be a reference to the Credit Agreement, as
amended by this Amendment. This Amendment is a Loan Document.


4.    Authority/Enforceability. The Borrower represents and warrants as follows:


(a)    The execution, delivery and performance by the Borrower of this Amendment
has been duly authorized by all necessary corporate action on the part of the
Borrower.


(b)    This Amendment has been duly executed and delivered by the Borrower and
is the legal, valid and binding obligation of the Borrower, enforceable against
it in accordance with its terms, except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors’ rights generally.


(c)    No Governmental Approval is or will be required in connection with the
execution, delivery and performance by the Borrower of this Amendment or the
transactions contemplated hereby.


(d)    The execution and delivery of this Amendment does not (i) violate any
provision of the charter or other organizational documents of the Borrower or
(ii) violate any Applicable Law binding on the Borrower.



5

--------------------------------------------------------------------------------



5.    Representations and Warranties of the Borrower. The Borrower represents
and warrants to the Lenders that after giving effect to this Amendment (a) all
of the representations and warranties of the Borrower contained in the Loan
Documents (other than the representation set forth in Section 4.4 of the Credit
Agreement) are true and correct in all material respects on and as of the date
hereof, and (b) no event has occurred and is continuing which constitutes a
Default or an Event of Default.


6.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or pdf shall be effective as
an original.


7.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.




[remainder of page intentionally left blank]





6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWER:                NORDSTROM, INC.




By:     
Name:     
Title:     


AGENT:                BANK OF AMERICA, N.A.,
as Agent




By:     
Name:     
Title:     


LENDERS:
BANK OF AMERICA, N.A.,

as a Tranche A Lender, Tranche B Lender, Swing Line Lender and an L/C Issuer
By:     
Name:     
Title:     


U.S. BANK NATIONAL ASSOCIATION,
as a Tranche A Lender, Tranche B Lender and an L/C Issuer
By:     
Name:     
Title:     


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Tranche A Lender, Tranche B Lender and an L/C Issuer
By:     
Name:     
Title:     


FIFTH THIRD BANK,
as a Tranche A Lender
By:     
Name:     
Title:     




--------------------------------------------------------------------------------






MUFG UNION BANK, N.A.,
as a Tranche A Lender
By:     
Name:     
Title:     


ROYAL BANK OF CANADA,
as a Tranche A Lender and Tranche B Lender
By:     
Name:     
Title:     


THE BANK OF NOVA SCOTIA,
as a Tranche A Lender and Tranche B Lender
By:     
Name:     
Title:     


GOLDMAN SACHS BANK USA,
as a Tranche A Lender
By:     
Name:     
Title:     


JPMORGAN CHASE BANK, N.A.,
as a Tranche A Lender
By:     
Name:     
Title:     


MORGAN STANLEY BANK, N.A.,
as a Tranche A Lender
By:     
Name:     
Title:     






--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON,
as a Tranche A Lender
By:     
Name:     
Title:     






KEYBANK NATIONAL ASSOCIATION,
as a Tranche A Lender
By:     
Name:     
Title:     


THE NORTHERN TRUST COMPANY,
as a Tranche A Lender
By:     
Name:     
Title:     


BANK OF HAWAII,
as a Tranche A Lender
By:     
Name:     
Title:     






